Raucci, J. This cause comes on to be heard on the Claimant Carol Moseley Brauns motion for summary judgment. Claimant’s claim is founded upon an order of a three-judge district court in the northern district of Illinois in the consolidated cases of Rybicki v. State Board of Elections, No. 81 C 6030; Crosby v. State Board of Elections, No. 81 C 6093 and DelValle v. State Board of Elections, No. 81 C 6052. On April 27,1984, the three-judge court ordered that Respondent pay Claimant the amount of $14,903.00 as and for attorney fees as a prevailing party, and to pay National Technologies Unlimited the amount of $50,000.00 for services. Claimant’s motion for summary judgment seeks an award in the amount of $14,903.00 plus 9% interest per annum pursuant to statute as attorney fees, and the amount of $50,000.00 plus 9% interest per annum for National Technologies Unlimited. The affidavit of Claimant’s counsel represents that Respondent does not oppose the entry of an order in accordance with the relief sought, and Respondent in fact has not objected to the motion. It is therefore ordered, that Claimant, Carol Moseley Braun, is awarded $14,903.00 plus interest at the rate of 9% per annum from April 27, 1984, in full and complete satisfaction of her claim, and the amount of $50,000.00 plus interest at the rate of 9% per annum from April 27, 1984, in full and complete satisfaction of the amount due National Technologies Unlimited.